 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheet Metal Workers' International Association,Local Union No. 9 (Concord Metal Inc.) andJames Pech. Case 27-CB-2636October 19, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn June 15, 1989, Administrative Law JudgeJoan Wieder issued the attached decision The Re-spondent filed exceptions and a supporting bnefThe General 'Counsel and the Charging Party filedanswering briefs to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Sheet MetalWorkers' International Association, Local UnionNo 9, Englewood, Colorado, its officers, agents,and representatives, shall take the action set forthin the Order, except that the attached notice is sub-stituted for that of the administrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT maintain strike agreements thatprovide for monetary penalties against all employ-ees who cross picket lines, thereby restraining andcoercing them in the exercise of their rights toresign from union membership and/or refrain fromunion membership and/or union activityWE WILL NOT prosecute our lawsuit styled asSheet Metal Workers' International Association,Local Union No 9 v James Pech, County Court,County of Adams, Colorado, which we have filedand maintained against Pech to restrain and coercehim in the exercise of his rights to resign fromunion membership and/or refrain from union activ-ity297 NLRB No 11WE WILL NOT in any like or related manner re-strain or coerce our former members and non-member employees in the exercise of rights guaran-teed them by Section 7 of the ActWE WILL rescind the strike agreements and ter-minate any and all actions instituted to enforcethese agreements, withdraw our lawsuit namedabove, and refund to James Pech and any otheremployees against whom Sheet Metal Workers'International Association, Local Union No 9sought to enforce the "Strike Agreements" who re-signed from the Union or who were not membersof the Union during the strike, and refund to themany moneys they may have paid as a result of suchfines, with interest, and make them whole for anyloss of earnings, benefits, travel expenses, or otherexpenses incurred as a result of their need todefend themselves from any actions broght by theUnion pursuant to the "Strike Agreement," includ-ing expenses incurred in defending the lawsuitWE WILL remove from our records any refer-ences to the "Stnke Agreements" and any attemptsto enforce them, and notify all signatories to theagreement, in writing, that the "Strike Agree-ments" have been deemed an unlawful restrictionon their Section 7 nghts that will not be usedagainst them in any waySHEET METAL WORKERS INTERNA-TIONAL ASSOCIATION, LOCAL UNIONNo 9T Michael Patton, Esq , for the General CounselDennis E Valentine, Esq (Brauer & Buescher, P C ), ofDenver, Colorado, for the RespondentRobert R Miller, Esq (Stettner, Miller & Cohn, P C ), ofDenver, Colorado, for the Charging PartyDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge This casewas tried by me on March 16, 1989,1 at Denver, Colora-do The charge was timely filed on July 15, 1988, by theCharging Party, James Pech, an individual, and the com-plaint was issued on November 29, 1988 The complaintalleges the Sheet Metal Workers' International Associa-tion, Local Union No 9 (Respondent or Union) violatedSection 8(b)(1)(A) of the National Labor Relations Act,by (1) the maintenance of strike agreements voluntarilysigned by employees of various employers which unlaw-fully restricted the rights of employees to resign or re-frain from union membership and to refrain from unionactivity, and (2) by filing and prosecuting a lawsuit instate court against James Pech (Pech or Charging Party)in an attempt to enforce one of the strike agreementsAR dates are in 1987 unless otherwise indicated SHEET METAL WORKERS LOCAL 9 (CONCORD METAL)87The Respondent, in its answer to the complaint, asamended, conceded, inter aim that Pech's employer,Concord Metal, Inc (Concord), meets one of the Board'sjurisdictional standards 2 Respondent also admits, and Ifind, that it is, and has been at all material times, a labororganization within the meaning of Section 2(5) of theAct but denies committing any unfair labor practicesOn the entire record, including my observation of thewitness, and after careful consideration of the posttrialbriefs filed by counsel for General Counsel and Respond-ent, I make the followingFINDINGS OF FACTI THE ALLEGED UNFAIR LABOR PRACTICESFactsThe facts involved in this proceeding are principallyundisputed Pech joined the Union' in 1980 as an appren-tice At all times relevant, he was an employee of Con-cord Metal, Inc (Concord) Concord was signatory to amultiemployer 4-year collective-bargaining agreementwhich expired June 30, 1987 The collective-bargainingagreement had a union-security clause which, accordingto the only witness, Mike Salazar, a union business repre-sentative, had an 8-day grace periodOn June 3, the Union held a meeting where it checkedthe attendees' dues receipts to ensure only members at-tended One of the reasons for holding the meeting wasto take a strike vote The vote was taken in a secret-ballot election and the resolution was in favor of permit-ting the Union to call a strike at the expiration of thecontract The Union told the membership that if therewas no contract on July 1, there would be a strikeAlso during the meeting, the Union circulated a docu-ment bearing its logo entitled "Strike Agreement" Theagreement had an expiration date of December 31, andreads as followsI  hereby promise my fellow em-ployees and Sheet Metal Workers Local #9, in ex-change for the Union's support and the promises ofmy fellow employees to strike, that in the event astrike is initiated against any Sheet Metal Contrac-tor, I will not work for any contractor that a strikeis levied against for a period of at least eight weeks,or until the strike ends, whichever occurs firstIn the event a violation of this agreement, I promiseto pay Sheet Metal Workers Local #9, to be distrib-uted among all employees who have honored theirobligations under the strike agreement, all wagesearned from any contractor that a strike has beenlevied against during this period of time plus an ad-ditional twenty-five ($25 00) for each day worked Iam entering this agreement voluntarily as I realizethe need for the Union and my fellow employees tobe able to rely upon my commitment to strike2 Based on this admission I find Concord is an employer within themeaning of Sec 2(2) of the Act and engaged in commerce within themeaning of Sec 2(6) and (7) of ActSalazar testified the purpose of the agreement was topromote solidarity, it was proposed by a member andadopted by the Union One consideration in the formula-tion of the agreement was that in 1986 there was a strikeinvolving some sheet metal employers and a number ofemployees resigned their membership in the Union andreturned to work At the meeting, union representativessaid one of the purposes of this agreement was to keepmembers from crossing any picket lines which may beestablished There was no provision for terminating thesestrike agreements prior to the running of the 8-weekperiod or the expiration date on December 31 Salazaralso testified that other than the agreement itself, he didnot believe that any members and/or signatories to thestrike agreements were given any instructions about howit could be terminatedThese agreements were never shown to any employersin 1987 for the Union did not need them as a lever, someemployers repudiated recognition of the Union citingJohn Deklewa & Sons, 282 NLRB 1375 (1987), includingConcord Respondent filed a petition for recognition byConcord and an election was held On September 10,Respondent was certified as the collective-bargainingrepresentative of Concord's employees The Union re-tained all the strike agreementsSalazar was aware the Board and courts have heldunions cannot discipline former members for conduct oc-curring after they resigned from the Union at the timethe strike agreements were proposed and executedPech voluntarily signed a strike agreement on June 3The parties stipulated that several hundred employees3of signatories to the collective-bargaining agreementwhich was to expire on June 30 also signed strike agree-ments containing the same terms as that signed by Pech,which is quoted above They executed the agreement onvarious dates which were not specified on the recordSignatures were solicited after June 3On June 30, the Union held another meeting where itwas decided to strike certain employers on July 1 Con-cord was not one of these employers and the Union in-structed the Concord employees to continue workingThe parties stipulated that the Union's constitution andritual of the Sheet Metal Workers' International Associa-tion contains provisions prohibiting members from cross-ing a picket line and going to work where there is a rec-ognized strike There are also provisions in the Interna-tional constitution for a member to bring charges againstanother member which would proceed to a union trialboard and could, depending on the trial board's decision,lead to a fine, a reprimand, or other discipline Theseprovisions of the International's constitution were not in-voked against Pech.On November 25, Pech submitted a written resignationfrom the Union The Union commenced a strike againstConcord on December 9, which continued as of the dateof this trial Pech continued working for Concord, cross-3 The membership status of the signatories of these strike agreementswas not know, some employees who were not members of the Unionmay have executed them The parties stnpulated that if It is found theagreements are unlawful, the remedy should be applicable to all agree-ments 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmg the picket line There is no claim Pech had not effec-tively resigned from the Union prior to crossing thepicket lineIn August the Union met with employees of Concordto have some sign a "Salt Agreement" which savesmembers harmless from working for an employer thatdid not, or claimed it did not, have a contract with theUnion at the time, other members could not file a chargeagainst an employee that signed a "salt agreement" Theparties stipulated as follows[T]he agreement which has been referred to asthe salt agreement was offered to four employeeswho were members of the union and working forConcord It was offered to them so that, if neces-sary, some of these four employees could remainwith Concord after the union struck Concord, ifthere was a strikeOnly one of the four individuals who were of-fered this agreement did, in fact, remain with Con-cord after the strike The agreement was never of-fered to Mr Pech It was instead offered to thesefour individuals because the union felt they wereleaders, effective spokesmen for the union, andcould help organize Concord if after a strike one ormore of these people stayed with ConcordThe Union, on June 30, 1988, filed a suit in CountyCourt, County of Adams, Colorado The state court suitclaims Pech breached his strike agreement and seeksdamages of $1000 plus interest and costs In answer tothe civil action, Pech filed the unfair labor practicecharge here under consideration Trial was set for Octo-ber 7, 1988, and the parties argued a motion to stay theproceeding pending resolution of the unfair labor prac-tice charge The Union opposed the motion and success-fully argued against the stay The trial commenced onOctober 7, 1988, and was continued until November 30,1988 The state court matter was later postponed pend-ing resolution of the unfair labor practice complaint hereunder considerationThe Union knows of some other members who re-signed their memberships and crossed picket lines thathad signed strike agreements, but has not instituted statecourt actions against anyone other than Pech There hasbeen no decision whether any other individuals whobreached their signed strike agreements will be sued byRespondentH ANALYSIS AND CONCLUSIONSGeneral Counsel argues the strike agreement is a re-striction on postresignation conduct and by entering intoand trying to enforce such an agreement in state courtthe Union violated Section 8(b)(1)(A) of the Act 4 Re-4 Sec 8(b)(1)(A) of the Act provides as followsIt shall be an unfair labor practice for a labor organization or itsagents•(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7 Provided that this paragraph shall not impairthe right of a labor oraganization to prescribe its own rules with re-spect to the acquisition or retention of membership thereinSec 7 of the Act provides as here pertinentspondent contends the strike agreement does not restrictresignations and advances the legitimate union interest ofpreserving solidarity as demonstrated by the provisionthe proceeds from all fines go to those employees whoelected to adhere to the members' decision to strikeThe principles established by the Supreme Court inseveral lead cases provide the framework for resolvingthe issue of whether the strike agreements were an un-lawful restriction of members right to resign In NLRB vAllis-Chalmers Mfg Go, 388 U S 175 (1967), the Courtheld a union can discipline full members for returning towork during a strike since this was an "internal" action"Full membership" was distinguished from the mere ten-dering of periodic dues and initiation fees required forcompliance with a union-security clause Internal actionswere defined as those taken against full union membersunder rules that were not arbitrary and were aimed atachieving a legitimate union objective Thus, if disciplineimposed by a union meets the definition of internalaction it does not violate Section 8(b)(1)(A)The Court also identified some union discipline as "ex-ternal" actions, which were defined as actions directed atinterfering with an employee's job status or taken againstnonmembers or employees outside the bargaining unitExternal actions are not protected by the 8(b)(1)(A) pro-visoScofield v NLRB, 394 U S 423 (1969), involved aunion announcing a rule setting production ceilings andfining members who exceeded the production quota TheCourt repeated the distinction between internal and ex-ternal actions and further promulgated the followingfour requirements for the lawful imposition of unionrules and their enforcement[Section] 8(b)(1)(A) leaves a union free to enforce aproperly adopted rule which reflects a legitimateunion interest, impairs no policy Congress has em-bedded in the labor laws, and is reasonably enforcedagainst union members who are free to leave andescape the ruleIn NLRB v Textile Workers Local 1029, Granite StateJoint Board, 409 U S 213 (1972), the Court affirmed theBoard's determination that a union violated Section8(b)(1)(A) when it fined members for crossing picketlines after they resigned from the union The Court re-viewed the Scofield and Allis-Chalmers decisions andstressed the findings in those cases that the union disci-pline was lawful for it applied only to full union mem-bers, holding at 217The Scofield case indicates that the power of theunion over the member is certainly no greater thanthe union-member contract Where a member law-fully resigns from a union and thereafter engages inconduct which the union rule proscnbes, the unionEmployees shall have the right to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutal aidor protection, and shall also have the right to refrain from any or allsuch activities SHEET METAL WORKERS LOCAL 9 (CONCORD METAL)89commits an unfair labor practice when it seeks en-forcement of fines for that conduct That is to say,when there is a lawful dissolution of a union-member relation, the union has no more controlover the former member than it has over the man inthe streetThe Court also considered the legitimate interests ofunions in preserving strike solidarity, but concluded thatit did not justify enforcement of its rules against employ-ees who had resigned prior to breaking the rule TheCourt stated, at 217-218Events occurring after the calling of a strike mayhave unsettling effects, leading a member whovoted to strike to change his mind The likely dura-tion of the strike may increase the specter of hard-ship to his family, the ease with which the employ-er replaces the strikers may make the strike seemless provident We do not now decide to whatextent the contractual relationship between theunion and member may curtail the freedom toresign But where, as here, there are no restraints onthe resignation of members, we conclude that thevitality of [Section] 7 requires that the member befree to refrain in November from the actions he en-dorsed in May and that his [Section] 7 rights arenot lost by a union's plea for solidarity or by itspressures for conformity and submission to itsregimeThe Court further held, reiterating its view expressedin Scofield v NLRB, supra,Section 8(b)(1)(A) leaves a union free to enforce aproperly adopted rule which reflects a legitimateunion interest, impairs no policy Congress has im-bedded in the labor laws, and is reasonably enforcedagainst union members who are free to leave theunion and escape the rule 409 U S at 216In Machinists Lodge 405 v NLRB, 412 U S 84 (1973),the court similarly found a violation of Section8(b)(1)(A) where a union fined members who hadcrossed picket lines who had previously resigned fromthe unionThe limitation on the unions' nghts to fine nonunionand former union members was further explained inSheet Metal Workers Local 29 (Metal-Fab), 222 NLRB1156 (1976), and Machinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB 1330 (1984), and Pattern MakersLeague v NLRB, 473 U S 95 (1985) The Board held inNeufeld Porche-Audi, supra at 1336, "that while a union'sinterests in preserving strike solidarity and protecting theinterest of striking members are legitimate, such institu-tional interests, no matter how legitimate, are insufficientto negate express statutory rights Thus, the express statu-tory rights to resign from a union and to refrain fromparticipating from a strike override any common lawcontractual requirements engendered by executing thestrike agreementThe Board's decision in Metal-Fab addressed a situa-tion analogous to that here under consideration whereboth members and nonmembers signed an agreementwith the union to honor the strike and breaches of theagreement were to result in fines The Board found, asfollowsThe Board noted in OK Tool Company5 that theunion's proscription of postresignation strikebreak-ing not only impairs a former member's Section 7right to refrain from concerted activity, but it also'is plainly contrary to Scofield's requirement thatunion members be free to leave the union to escapemembership conditions that they consider onerous,and balancing the individual's right under Section 7to refrain from concerted activity following resigna-tion from a union, against that of the union to main-tain solidarity during a strike, the Board concludedthat the latter must give way [222 NLRB at 119]I find that the strike agreement is an unlawful attemptby the Union to exact conformity without regard to theindividual's Section 7 rights in violation of Section8(b)(1)(A) That the agreement was suggested by amember does not alter this finding The Union is theentity which is a party to the agreement and seeks to en-force its terms by the institution of a state court suit Asnoted in Metal-Fab at 1160In the instant case, the Respondent Union is at-tempting to retain control over its members whohad effectively resigned, and also over certain non-members who never belonged, as if they were allactive members of the Respondent Union In Gran-ite State the Supreme Court concluded that aunion's power over its members is no greater thanthe union-member contract, and ends when amember lawfully resignsI am in agreement with the General Counsel thatthe agreements to honor the strike in the instantcase are actually nothing more than a sham and sub-terfuge in order for the Union to retain control overemployees who might later decide to return to theirjobs In effect, the Respondent Union would makemembers who resigned, and employees who neverbelonged, involuntary members of the Union for thepurpose of fining them for crossing the picket line,and they could do so with absolute assurances be-cause there was no language or provision in theagreements for the employees to later escape or re-frain from engaging in such activity Certainly,under these circumstances, the Respondent Union isexceeding the union-membership relationship 65 Machinists Local 1994 (OK Tool Co ), 215 NLRB 651 (1974)6 Like the salt agreements, the union in Metal-Fab permitted severalmembers to return to work after signing a second or new agreement tocontinue efforts to support the objectives of the strike and, if requested,returning to the strike by withholding their labor and picketing, if calledon,to do so by the union It was held in Metal-Fab, fn 7, that by thisagreement the union permitted some employees to return to work with-out betng subjected to the fines required by the initial agreement, andnotedBy such means the Union itself found a way to repudiate or waivethe prior pledges and thereby recognized, in conjunction with Gran-ite State, that the 'vitality of Section 7 requires that the member befree to refrain in November from the actions he endorsed in May' 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe strike agreement is merely another mechanism theunion has employed to restrict a member or formermember in the exercise of their Section 7 rightsThe fact the agreement in this case had a terminationdate of December 31, 1987, and could run no more than8 weeks, does not alter my concluston the strike agree-ment unlawfully restncts a member's right to resign fromthe Union and escape the rule or refrain from engagingin the strike without the coercive effect of the fine Asheld in Sheet Metal Workers Local 73 (Safe Air), 274NLRB 374 (1985), affirming the Boards decision in Ma-chinists Local 1414 (Neufeld Porsche-Audi), supra, 270NLRB 1330, approved by the Supreme Court in PatternMakers League v NLRB, 473 U S 95 (1985), any restric-tion on resignations from union membership is invalid, ir-respective of the period of xestnction Cf AutomobileWorkers Local 449 (National Meta'crafters), 283 NLRB182 (1987)Pech's voluntary execution of the agreement does notconstitute a waiver of his Section 7 rights Such a waivermust be clear and unmistakable, and not readily impliedIn this instance, the employees were not informed theywere waiving a statutory right to refrain from the strikeI find there was no clear and unmistakable waiver dem-onstrated in this case Assuming arguendo such a waiveroccurred, as held in Metal-Fab, "even a clear and unmis-takable waiver will not be permitted, where the unionhas an apparent self-interest in perpetuating itself" CitingNLRB v Magnavox Co , 415 U S 322 (1974)I also find unpersuasive Respondent's argument thatthe contracts are governed by the common law for theUnion's attempt to enforce the contract in State Court"impinges on some policy of federal labor law" Scofieldv NLRB, supra, 394 U S 423, 426 fn 3 (1969) As heldin Food & Commercial Workers Local 81 (MacDonaldMeat), 284 NLRB 1084 (1987)Extracting money from an individual is a highly co-ercive measure and it does not directly implicate aunion's freedom to admit and expel who it wishes,the policy of protecting the exercise of the Section7 right to "refrain from engaging in union activity"properly outweighs a union's interest in imposingthe fineIn sum, I conclude the strike agreements cannot fur-nish legitimacy to the Union's attempts to frustrate therights of members to resign from the Union and refrainfrom participating in a strike, and to coerce nonmembersfrom participating in the strike I also find the law's aver-sion to waiving Section 7 rights, under the circumstancesof this case, warrants a conclusion that Respondent vio-lated Section 8(b)(1)(A) of the Act by maintaining thestrike agreements which restrained members' rights toresign and nonmembers' nghts to refrain from participa-tion in the strike Inasmuch as the filing of the state courtlawsuit was with "an objective that is illegal under feder-al law,"7 to coerce an employee from exercising nghts7 Bill Johnson's Restaurants v NLRB, 461 U S 731, 740-744 (1983)under Section 7 of the Act, I find that the initiation ofthe lawsuit for enforcement of the fine provision of thestrike agreement also is a violation of Section 8(b)(1)(A)of the Act I base this finding on the conclusion that thestate lawsuit was not well founded lacking a reasonablebasis in law To hold otherwise would render the em-ployees' Section 7 rights a nullity See generally Ameri-can Pacific Concrete Pipe Go, 292 NLRB 1261 (1989)CONCLUSIONS OF LAW1 Concord Metal, Inc is an employer engaged incommerce within the meaning of Section' 2(6) and (7) ofthe Act2 Sheet Metal Workers' International Association,Local Union No 9 is a labor organization within themeaning of Section 2(5) of the Act.3 Local 9 violated Section 8(b)(1)(A) of the Act bymaintaining and enforcing in state court a strike agree-ment which restrained and coerced members and otheremployees in the exercise of rights guaranteed by Section7 of the Act4 These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Union had engaged in unfairlabor practices in violation of Section 8(b)(1)(A) of theAct, I shall recommend that the Union cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies and purposes of the Act, includingthe refund to fined employees any moneys they mayhave paid as a result of the fines unlawfully imposedagainst them, with interest computed in the manner pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987), and make them whole for any loss of earn-ings, benefits, travel expenses, or any other expenses in-curred as a result of their need to defend themselvesagainst the lawsuit unlawfully brought against themFood & Commercial Workers Local 1439 (Allied Employ-ers), 275 NLRB 995 (1985)General Counsel also properly requests the remedy in-clude notification to all signatories to the strike agree-ment since the Union can still sue any employee it be-lieves breached the agreement and has such actionsunder consideration I find this request meritorious underthese circumstances where some signatories are admitted-ly not union members and would not readily observe anynotices posted at union facilities Similarly, there is no in-dication all signatories who are currently union membersworking for employers who may chose to post thenotice I recommend that the Union individually notifyall signatories to the "Strike Agreement" by expungingfrom their files all references to these agreements and no-tifying all signatories to these agreements they have doneso and that they will not use them in any wayOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-eds8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedContinued SHEET METAL WORKERS LOCAL 9 (CONCORD METAL)91ORDERThe Respondent, Sheet Metal Workers' InternationalAssociation, Local Union No 9, its officers, agents, andrepresentatives, shall1 Cease and desist from(a)Maintaining strike agreements which provide formonetary penalties against all employees who crosspicket lines, thereby restraining and coercing them in theexercise of their rights to resign from union membershipand/or refrain from union membership and/or union ac-tivity(b)Prosecuting its lawsuit styled as Sheet Metal Work-ers' Local 9 v James Pech, County Court, County ofAdams, Colorado, which Respondent has filed and main-tained against Pech to restrain and coerce him in the ex-ercise of his rights to resign from union membershipand/or refrain from union activity(c)In any like or related manner restraining or coerc-ing its former members and nonunion employees in theexercise of their rights guaranteed in Section 7 of theAct2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Rescind the strike agreements and terminate anyand all actions instituted to enforce these agreements,withdraw its lawsuit named above and refund to JamesPech and any other employees against whom the Unionsought to enforce the strike agreements who resignedfrom the union or who were not members of the Unionduring the strike, and refund to them any moneys theymay have paid as a result of such fines, with interest, andmake them whole for any loss of earning, benefits, travelOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesexpenses, or other expenses incurred as a result of theirneed to defend themselves from any actions brought bythe Union pursuant to the strike agreement, including ex-penses incurred in defending the lawsuit(b)Remove from its records any references to theStrike Agreements and any attempts to enforce them,and notify all signatories to the agreement, in writing,that the strike agreements have been deemed an unlawfulrestriction upon their Section 7 rights which will not beused against them in any way(c)Post at its business offices, meeting halls, and otherplaces where notices to their members are customarilyposted copies of the attached notice marked "AppendixA "9 Copies of the attached notice, on forms providedby the Regional Director for Region 27, shall be postedby the Respondent Unions, after being signed by theirauthorized representatives, shall be posted for 60 consec-utive days in conspicuous places where notices to mem-bers are customarily posted Reasonable steps shall betaken by the Respondent Union to ensure that the no-tices are not altered or covered by any material(d)Sign and mail to the Regional Director for Region27 sufficient copies of the notice for posting at the prem-ises of Concord Metal, Inc , and the other employerswhich were signatones to the collective-bargainingagreement which expired July 1, 1987, and were struckby the Union on or after that date and December 31,1987, if willing(e)Notify the Regional Director in wntmg within 20days from the date of this Order what steps the Re-spondent has taken to comply9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read • Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"